GRAND CHINA ENERGY GROUP LIMITED (Former name: SGB INTERNATIONAL HOLDINGS INC.) Room 1601 16/F China Taiping Tower Phase II 8 Sunning Road Causeway Bay Hong Kong Tel: +852 36918831 August 13, 2014 BY EDGAR Securities and Exchange Commission treet North East Washington, DC 20549 U.S.A. Attention: Tia L. Jenkins, Senior Assistant Chief Accountant Dear Ms. Jenkins: Re: Grand China Energy Group Limited. (Former name: SGB INTERNATIONAL HOLDINGS INC. the “Company”) Form 10-K for the Year Ended December 31, 2013 Filed April 15, 2014 File No. 000-53490 We write in response to your letter dated July 31, 2014 with respect to the above-noted filing of the Company. Further to the correspondence between your office and our legal counsel, we request an extension ofthe deadline for our responses to your comments.We anticipate to be able to provide a complete response to all comments by no later than September 15, 2014. Should you have any questions, please do not hesitate to contact our legal counsel: Crone Kline Rinde, Attn: Mark E. Crone, at(212) 400-6900. Yours truly, GRAND CHINA ENERGY GROUP LIMITED By: /s/ Shibi Chen Name:Shibi Chen Title:Chief Executive Officer
